DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In para-0057, line 1, please, delete “The connection wiring film 310 maybe disposed between the gate drivers 230” to avoid double sentences described in the para-0057.
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:
Regarding claim 22 depended on claim 21, the limitations as claimed in claim 22 is exactly as cited in claim 21.  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-2, 21-22 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Ishida (U.S. Patent 7,034,913) hereafter Ishida.
As to claim 1, Ishida discloses a display device (LCD device 1) as shown in figures 1-14, comprising:
a display substrate (5) comprising an upper surface, a lower surface facing the upper surface, and a side surface connected to the upper surface and the lower surface; the upper surface including a display area (2);
a plurality of drivers (11) disposed on the side surface of the display substrate (5); and
a connection wiring film (4) attached to the side surface of the display substrate (5), and electrically connecting the drivers (11).
As to claim 2, Ishida discloses the connection wiring film (4) is not disposed on the upper surface of the display substrate (5), see figures 1-3.
As to claims 21-22, Ishida discloses the plurality of drivers (11) face the side surfaces of the display substrate (5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3, 12-14, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Kim et al. (U.S. 2002/0140654) cited in the record.
As to claim 3, Ishida discloses all of the limitations of claimed invention except for the limitations of claim 3.
Kim discloses in figure 1 that a LCD panel (101) comprising a connection wiring film (50) comprises: a base portion disposed between two adjacent drivers (not label in figure 1 but shown in figure 4, element 212); and a connection wiring (not label, figure 1) disposed on the base portion and electrically connecting the two adjacent drivers (212).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the display device in order to provide electrical connections between the drivers of the display device.
Regarding claim 12, Ishida as modified by Kim teaches the drivers comprise a gate driver (212) and a data driver (222), and wherein the connection wiring film (50) electrically connects the gate driver and the data driver to each other (through element 70, figure 1).
Regarding claim 13, Ishida as modified by Kim teaches the drivers comprise a gate driver (212) and a data driver (222); and a bridge wiring (70) disposed on the upper surface of the display substrate, wherein the bridge wiring electrically connects the gate driver and the data driver to each other.
As to claim 14, Ishida discloses a display device (1) as shown in figures 1 -14, comprising:

a plurality of drivers (11) disposed on the side surface of the display substrate (5), and a connection wiring film (4) attached to the side surface of the display substrate (5).
Ishida does not specifically disclose the connection wiring film disposed between the plurality of drivers and electrically connecting the drivers, wherein the connection wiring film comprises a base portion.
Kim discloses in figure 1 that a LCD panel (101) comprising a connection wiring film (50) comprises: a base portion disposed between two adjacent drivers (not label in figure 1 but shown in figure 4, element 212); and a connection wiring (not label, figure 1) disposed on the base portion and electrically connecting the two adjacent drivers (212).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the display device in order to provide electrical connections between the drivers of the display device.
Regarding claim 15, Ishida as modified by Kim teaches an anisotropic conductive film (270) disposed between the side surface of the display substrate and the plurality of drivers to electrically connect the display substrate with the plurality of drivers.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the display device of 
Regarding claim 16, Ishida as modified by Kim teaches an anisotropic conductive film (AF, 270) electrically connecting the plurality of drivers with the connection wiring film.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the display device of Ishida in order to reducing heat and excellent electrical connections between the driving units to the display substrate.
As to claim 17, Ishida as modified by Kim discloses a first side electrode (not shown, but the electrode or pad mounted on the side surface of the substrate 5 would connected to the flexible substrate 4 having drivers chip mounted on) disposed on the side surface of the display substrate, wherein the first side electrode is directly connected to at least n of the plurality of drivers
As to claim 18, Ishida as modified by Kim teaches the connection wiring film (50) directly connected to at least one of the plurality of drivers (212).

Allowable Subject Matter
Claims 4-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant argues:
Ishida fails to disclose that an upper surface of the circuit hoard 5 includes the liquid crystal panel 2.
Examiner disagrees.  As best shown in figure 3, the display substrate (5) of the LCD device (1) having the panel (2) mounted on the top or upper surface of the substrate (5).
Ishida fails to disclose “the flexible substrate 4 is attached to an upper surface of the liquid crystal display panel 2.”

    PNG
    media_image1.png
    326
    561
    media_image1.png
    Greyscale

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/           Primary Examiner, Art Unit 2848